

Exhibit 10.31


STATEMENT OF WORK
AZCU-001


This Statement of Work (“SOW”), by and between Touchpoint Metrics, Inc. (“the
Company”) and Arizona State Credit Union (“Client”) effective as of the later
date signed below (“Effective Date”), will serve as Client’s approval for the
Company to begin work on the project outlined in the Company’s March 25, 2013
proposal (as amended April 1, 2013) for services titled “Driving Member
Engagement by Improving Member Experience: A Touchpoint Mapping Proposal for
Arizona State Credit Union (“Proposal”), which is made part of this SOW by
reference, the scope of which is described there and referenced in the
following:


Project Name:  Member Insights and Experience Improvement


Project Description:  Member and market research to inform experience strategy
and design and help guide company transformation along aspects of the
Competitive Analysis, Member Insight, and Member Experience work threads.


Project deliverables, by phase, include:


Phase 1, Immersion
Phase 2, Insights
§ Project Planning and Kick-Off
§ Data Gathering and Desk Research
§ 1:1 Stakeholder Interviews (~3-5 total)
§ Research Plan and Sampling Strategy
 
§ Touchpoint Mapping Workshop
§ Online Customer Focus Groups (2 total, 30 participants)
§ Web-based Customer, Prospect, and Employee Research (~1450 Respondents)
§ Data Analysis, Summarization and Reporting
§ Persona Development (3-5, as dictated by research)
Phase 3, Strategy
Phase 4, Design
§ Business Analysis
§ Current State Journey Maps (3-5, as dictated by research)
§ Strategic Themes Formation
§ Working Strategy Session
§ Strategy Finalization
§ Business Case Development
§ Service and Process (re)Design
§ Ideal State Journey Maps (3-5, as dictated by research)
§ Implementation and Prioritization Roadmap
§ Working Strategy Session
§ Key Stakeholder Presentation
 



Engagement Budget:


Phase I:
Immersion
$16,250
Phase II:
Insights
60,350
Phase III:
Strategy
29,200
Phase IV:
Design
36,800
 
  Total Fees:
$142,600



Please note that optional expenses and sample costs as described on page 25 of
the Proposal are not included. Sample Fees will be invoiced as incurred as
out-of-pocket expenses, per below.  Should the commercial segment be added, a
separate SOW will be developed and submitted.

 
 

--------------------------------------------------------------------------------

 



This budget is presented as a fixed bid fee to complete the work
outlined.  These fees would change only if the scope of work changes, and only
if authorized by the Client in advance, through a signed Estimate Addendum.
Out-of-pocket expenses are not included in the budget, and are accounted for in
the “Out-of-Pocket Expenses” section below.


Payment Schedule:
Upon the Effective Date, an amount equal to one-third of the total amount of
fees specified in the Budget Estimate (i.e., One Hundred Forty Two Thousand Six
Hundred U.S. Dollars ($142,600) (the “Project Fee Total”) will be invoiced to
Client by Company, and will be due upon receipt ($47,533.33).  Based on an
anticipated timeline of 15 weeks, the second invoice for an additional one-third
of the Project Fee Total ($47,533.33) will be sent out eight (8) weeks after the
Effective Date, or at the end of Phase 2.  The third and final invoice for the
remaining one-third of the Project Fee Total ($47,533.34) will be sent upon
project completion, or fifteen (15) weeks after the Effective Date, whichever
comes second.  Unless Client asserts a good faith dispute in writing to Company,
all invoices, except the initial invoice which is due upon receipt, are due Net
15 days.


Out-of-Pocket Expenses:
Out-of-pocket expenses include (but are not limited to) transcription fees,
focus group platform fees, sample acquisition fees or remuneration, color
outputs, copies, deliveries, phone, travel, etc. All out-of-pocket expenses are
billed at cost, and will not exceed $7,130.00 (5% of Project Fee Total) without
written approval obtained from Client in advance of these expenses being
incurred. Out-of-pocket expenses exceeding $1000 require prior approval of
Client and expenses exceeding $5,000 that are agreed to in advance by Client are
subject to a 50% deposit, payable to the Company prior to ordering the service.


Approvals:
The current authorized approval source for Client is: PAUL B. STULL, SVP
Strategy & Brand


Terms and Conditions:
This SOW is entered under and pursuant to the Services Agreement between the
Company and the Client (“Agreement”) dated March 29, 2013, and is subject to all
the terms and conditions of that Agreement.




For the Company
 
Accepted for Client
     
MICHAEL HINSHAW
 
DAVID E. DOSS
Signature
 
Signature
Michael Hinshaw, President
   
4/1/13
 
David E. Doss, Pres & CEO
   
Name, Title
         
April 03, 2013
   
Date













 
Statement of Work – AZCU-001
Page 2 of 2



 
 

--------------------------------------------------------------------------------

 
